Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 12/28/2020.
Claims 1-5 and 7-21 are pending.
Claims 1, 4, 11, 17, and 21 have been amended.
Examiner Note: The examiner will interpret “processors” to be well-known hardware processors.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of analogous claim(s) 1, 11, and 17 under 35 U.S.C. 103, have been considered but they are not persuasive. Specifically, the applicant argues that no art of record teaches the amended claims 1, 11, and 17 limitations, which now recite “identifying an intent type based on the user request for information; identifying one or more parameters based on the user request for information, the one or more parameters including at least a metric type, the one or more parameters including the metric type and a time type when the intent type is one of a plurality of intent types”, since Porras “is limited to a key phrase module 540, and is not concerned with” the amended language as claimed. The examiner respectfully disagrees since Porras has been found to meet all requirements set forth by the claim language.

Porras, paragraphs 0066-0067, 0071-0072, 0096-0097, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command, determining “the intent (intent type) of the NL dialog inputs” from the user and from “one or more [determined] input intents” (when the intent type is one of a plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted “recent security alerts” can be associated with the parameters including desire for presenting results to the user (parameters including the metric type metric type) and “last 24 hours (parameters including the metric type and a time type)”. Further, paragraph 0049 teaches the system identifying the user wishes “a recommended course of action (the intent type is one of a plurality of intent types) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments” (intent type is determined to be one of a plurality of intent types). 
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al (US Pub 20160218933) hereinafter Porras, in view of Muhammad Mirzaei et al (US Pub 20160171390) hereinafter Mirzaei.
Regarding claim 1, Porras teaches a computer-implemented method comprising: 
receiving a user request for information related to performance of a network, an application or application server, or other information technology (IT) resource (paragraphs 0028-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (receiving a user request for information) concerning operations or “current behavior of a network” (related to performance of a network/other IT resource)); 
identifying an intent type based on the user request for information (paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (based on the user request for information), determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input. This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (intent type). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (intent type) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”); 
identifying one or more parameters based on the user request for information (paragraph 0096 and Figs. 5B-5C teach utilizing natural language , the one or more parameters including at least a metric type, the one or more parameters including the metric type and a time type when the intent type is one of a plurality of intent types (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Porras, paragraphs 0066-0067, 0071-0072, 0096-0097, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command, determining “the intent (intent type) of the NL dialog inputs” from the user and from “one or more [determined] input intents” (when the intent type is one of a plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted “recent security alerts” can be associated with the parameters including desire for presenting results to the user (parameters including the metric type metric type) and “last 24 hours (parameters including the metric type and a time type)”. Further, paragraph 0049 teaches the system identifying the user wishes “a recommended course of action (the intent type is one of a plurality of intent types) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches intent type is determined to be one of a plurality of intent types));
selecting a machine learning model from a model registry based on the intent type and the one or more parameters; and 
obtaining a result based on invoking the machine learning model using the one or more parameters (paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by simulating the possible rules of actions with associated parameters and outputting the predicted result (obtaining a result based on invoking the machine learning model using the one or more parameters), where the used “prediction techniques” are “machine learning”. This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…”).
While Porras teaches a system using “machine learning” for “prediction techniques” and generating output results, Porras does not explicitly teach selecting a machine learning model from a model registry based on the intent type and the one or more parameters.
Mirzaei teaches selecting a machine learning model from a model registry based on the intent type and the one or more parameters (paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning . 
Further, Porras at least implies obtaining a result based on invoking the machine learning model using the one or more parameters (see mapping above), however Mirzaei teaches obtaining a result based on invoking the machine learning model using the one or more parameters (paragraphs 0003, 0027-0029, 0035, 0049, 0059, 0065-0068, and 0078 teach generating (obtaining) “results” from the selected complex algorithm, shown to be “machine learning algorithms” (invoking the machine learning model), with the “identified parameters” (using the parameters)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0035, 0049, 0059, 0065-0068, and 0078).

Regarding claim 3, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the intent type is one of predict, forecast, classify, correlate, recommend, trends, anomalies, sentiment, or associative (Porras, paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response, determine “the intent (intent type) of the NL dialog inputs” from the user, such predict, forecast). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (recommend) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments”).

Regarding claim 4, , the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the plurality of intent types including the metric type and the time type includes predict, forecast, classify, and trends (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Porras, paragraphs 0066-0067, 0071-0072, 0096-0097, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response, determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input, and from “one or more [determined] input intents” (plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted plurality of intent types including the metric type and the time type)”. This is further shown to be possible results to a user’s posed scenarios of recent events (plurality of intent types including the metric type and the time type), e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (plurality of intent types including predict, forecast), “Tell me if one of my printers of copiers connects to an IP address outside of my network (plurality of intent types including classify)”, “Show me recent security alerts involving our homenet (plurality of intent types including trends)”.).

Regarding claim 5, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach determining at least one dataset on which to operate based on the user request for information (Examiner note: according to applicant’s spec, the claimed “dataset” is not specifically defined other than it may be identified/extracted from the user statement (paragraphs 0029, 0033, 0037 and 0047). Therefore, “dataset” will be interpreted as any collection of data determined from the user statement.
Porras, paragraph 0096-0099 and Figs. 5B-5C teaches applying “domain-specific rules, templates, or data relationships implemented as an ontology” based on extracted key words/phrases for natural language processing of the user’s input requests/commands (determining at least one dataset on which to operate based on the user request for information).).

Regarding claim 7, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API) (Porras, paragraphs 0042, 0096-0097, 0103, 0106-0107, 0138, and Figs. 5B-5C teach responding to the user’s input query/command by simulating the possible rules of actions with associated parameters and outputting the predicted result (obtaining a result based on invoking the machine learning model using the one or more parameters), where the used “prediction techniques” are “machine learning” and these operations are “invoked by computer applications through…application programming interfaces (APIs)” (communicating with a machine learning service via an application program interface (API))).
Porras at least implies invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API) (see mapping above), however Mirzaei teaches invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API) (paragraphs 0035-0036, 0048, and 0065-0069 teach using API to institute and obtain trade-off settings for selecting/adjusting machine learning algorithms (invoking the machine learning model comprises communicating with a machine learning service via an application program interface (API)) for operations in order to meet certain performance values).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine 

Regarding claim 8, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the selecting of the machine learning model from the model registry comprises: 
matching the intent type with a function of the machine learning model specified in the model registry (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the intent type with a function of the machine learning model), in accordance with its associated parameters from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” (matching the intent type with a function of the machine learning model)); and 
matching the one or more parameters with data formats for the machine learning model specified in the model registry (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the one or more parameters with data formats for the machine learning model), in accordance with its associated parameters (one or more parameters) from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” according to its operating parameters (matching the one or more parameters with data formats for the machine learning model)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and model parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 9, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach identifying at least one compatible machine learning model based on the intent type and the one or more parameters (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (identifying at least one compatible machine learning model), in accordance with its associated parameters (based on parameters) from a scientific library); and
calculating a score for each of the at least one compatible machine learning model based on at least performance data or cost data for the at least one compatible machine learning model specified in the model registry (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 the selected/adjusted machine learning algorithms from a scientific library (compatible machine learning model specified in the model registry) having associated performance response data (score) of precision or computational time that is computed (calculated) through “accuracy (performance data),…precision in results (performance data)”, and measured “timeliness” (cost data)); and 
wherein the selecting of the machine learning model from the model registry is based on the score for the machine learning model (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 teach selecting an algorithm, from many complex algorithms in a scientific library (model registry), for adjustment/execution based on inferred user input, determined response, and/or priority list; for example: adjust/select an algorithm with faster timeliness to speed up the processing time or improve accuracy “to improve the user experience”).


Regarding claim 10, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach providing the result to a user (Mirzaei, paragraphs 0027-0037 and 0059 teach selecting and adjusting a complex algorithm, that are machine learning, in order to observe user feedback indicating the algorithm’s performance provides acceptable “real-time responses, accuracy, and/or precision in results (providing the result to a user)); 
generating performance data by monitoring performance of the machine learning model (Mirzaei, paragraphs 0027-0037 and 0059 teach selecting and adjusting a complex algorithm (model), that are machine learning, in order to observe (monitor) user feedback indicating (generating) the algorithm’s performance provides acceptable “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)); and 
storing the performance data in a record for the machine learning model, wherein the record is stored in the model registry (Mirzaei, paragraphs 0003, 0049 .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of monitoring and storing user feedback data regarding complex algorithm performances into Abrams’ teaching of algorithm selection based on user input data in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0049, 0059 and 0065-0068).

Regarding claim 11, Porras teaches a non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to perform operations comprising (paragraphs 0023, 0121-0126, 0132, 0136 teach a non-transitory “machine-readable” storage medium with instructions that are executed on a processor to perform the disclosure’s embodiments): 
receiving a user request for information related to performance of a network, an application or application server, or other information technology (IT) resource (paragraphs 0028-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (receiving a user request for information) concerning operations or “current behavior of a network” (related to performance of a network/other IT resource)); 
identifying an intent type and one or more parameters based on the user request for information (paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (based on the user request for information), determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input, and associates (identifies) “parameters” with the “actions to be performed by the system”. This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (intent type). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (intent type) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), the one or more parameters including at least a metric type, the one or more parameters including the metric type and a time type when the intent type is one of a plurality of intent types (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Porras, paragraphs 0066-0067, 0071-0072, 0096-0097, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command, determining “the intent (intent type) of the NL dialog inputs” from the user and from “one or more [determined] input intents” (when the intent type is one of a plurality of intent ; 
selecting a model from a model registry based on the intent type and the one or more parameters; and 
obtaining a result based on invoking the model using the one or more parameters (paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by simulating the possible rules of actions with associated parameters and outputting the predicted result (obtaining a result based on invoking the machine learning model using the one or more parameters), where the used “prediction techniques” are “machine learning”. This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…”).
While Porras teaches a system using “machine learning” for “prediction techniques” and generating output results, Porras does not explicitly teach selecting a model from a model registry based on the intent type and the one or more parameters.
Mirzaei teaches selecting a model from a model registry based on the intent type and the one or more parameters (paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with . 
Further, Porras at least implies obtaining a result based on invoking the model using the one or more parameters (see mapping above), however Mirzaei teaches obtaining a result based on invoking the model using the one or more parameters (paragraphs 0003, 0027-0029, 0035, 0049, 0059, 0065-0068, and 0078 teach generating (obtaining) “results” from the selected complex algorithm, shown to be “machine learning algorithms” (invoking the machine learning model), with the “identified parameters” (using the parameters)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0035, 0049, 0059, 0065-0068, and 0078).

Regarding claim 12, the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach the model is a machine learning model (Porras, paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by simulating the possible rules of actions with .
Porras at least implies the model is a machine learning model (see mapping above), however Mirzaei teaches the model is a machine learning model (paragraphs 0003, 0027-0029, 0035, 0049, 0059, 0065-0068, and 0078 teach generating “results” from the selected complex algorithm, shown to be “machine learning algorithms” (the model is a machine learning model), with the “identified parameters”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0035, 0049, 0059, 0065-0068, and 0078).

Regarding claim 13, Abrams teaches all the claim limitations of claim 11 and further teaches the operations include determining at least one dataset on which to operate based on the user statement (Examiner note: according to applicant’s spec, the claimed “dataset” is not specifically defined other than it may be identified/extracted from the user statement (paragraphs 0029, 0033, 0037 and 0047). Therefore, “dataset” will be interpreted as any collection of data determined from the user statement.
, and 
the selecting of the model from the model registry is further based on the at least one dataset (Mirzaei, paragraphs 0003, 0027-0029, 0035, 0044, 0059-0062, 0065-0068, and 0078 teach utilizing determined trade-off functionalities (dataset) from the user’s inferred input, defined as “[l]ogical relationships or rules sets” stored in a database, to select/adjust machine learning algorithms (model) from a scientific library (model registry), for example: if the device’s temperature is too high, the system selects/adjusts a “less accurate” algorithm (model)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and trade-off functionalities into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0035, 0044, 0059-0062, 0065-0068, and 0078).

Regarding claim 14, the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach the selecting of the machine learning model from the model registry comprises: 
matching the intent type with a function of the machine learning model specified in the model registry (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the intent type with a function of the machine learning model), in accordance with its associated parameters from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” (matching the intent type with a function of the machine learning model)); and 
matching the one or more parameters with data formats for the machine learning model specified in the model registry (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the one or more parameters with data formats for the machine learning model), in accordance with its associated parameters (one or more parameters) from a scientific library (model registry); for .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and model parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 15 the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach the operations include:
identifying at least one compatible machine learning model based on the intent type and the one or more parameters (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (identifying at least one compatible machine learning model), in accordance with its associated parameters (based on parameters) from a scientific library); and
calculating a score for each of the at least one compatible machine learning model based on at least performance data or cost data for the at least one compatible machine learning model specified in the model registry (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 the selected/adjusted machine learning algorithms from a scientific library (compatible machine learning model specified in the model registry) having associated performance response data (score) of precision or computational time that is computed (calculated) through “accuracy (performance data),…precision in results (performance data)”, and measured “timeliness” (cost data)); and 
the selecting of the machine learning model from the model registry is based on the score for the machine learning model (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 teach selecting an algorithm, from many complex algorithms in a scientific library (model registry), for adjustment/execution based on inferred user input, determined response, and/or priority list; for example: adjust/select an algorithm with faster timeliness to speed up the processing time or improve accuracy “to improve the user experience”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and algorithm precision/timeliness/parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 16, the combination of Porras and Mirzaei teach all the claim limitations of claim 11 and further teach generating performance data by monitoring performance of the model (Mirzaei, paragraphs 0027-0037 and 0059 teach selecting and adjusting a complex algorithm (model), that are machine learning, in order to observe (monitor) user feedback indicating (generating) the algorithm’s performance provides acceptable “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)); and 
storing the performance data in a record for the model, wherein the record is stored in the model registry (Mirzaei, paragraphs 0003, 0049 and 0065-0068 teach storing data (record) of the user response to the complex algorithm’s “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)” and the selected/adjusted complex algorithms in a scientific library (model registry)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of monitoring and storing user feedback data regarding complex algorithm performances into Abrams’ teaching of algorithm selection based on user input data in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0049, 0059 and 0065-0068).

Regarding claim 17, Porras teaches a system comprising: a processor; and a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to (paragraphs 0023, 0121-0126, 0132, : 
receive a user request for information related to performance of a network, an application or application server, or other information technology (IT) resource (paragraphs 0028-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (receiving a user request for information) concerning operations or “current behavior of a network” (related to performance of a network/other IT resource)); 
identify an intent type and one or more parameters based on the user request for information (paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response (based on the user request for information), determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input, and associates (identifies) “parameters” with the “actions to be performed by the system”. This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (intent type). Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (intent type) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), the one or more parameters including at least a metric type, the one or more parameters including the metric type and a time type when the intent type is one of a plurality of intent types (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an 
Porras, paragraphs 0066-0067, 0071-0072, 0096-0097, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command, determining “the intent (intent type) of the NL dialog inputs” from the user and from “one or more [determined] input intents” (when the intent type is one of a plurality of intent types). Then, in response to determining the user’s intent, associating “parameters” with the “actions to be performed by the system”, where the depicted “recent security alerts” can be associated with the parameters including desire for presenting results to the user (parameters including the metric type metric type) and “last 24 hours (parameters including the metric type and a time type)”); 
select a machine learning model from a model registry based on the intent type and the one or more parameters; and 
obtain a result based on invoking the machine learning model using the one or more parameters (paragraphs 0096-0097, 0103, 0106-0107, and Figs. 5B-5C teach responding to the user’s input query/command by simulating the possible rules of actions with associated parameters and outputting the predicted result (obtaining a result based on invoking the machine learning model using the one or more parameters), where the used “prediction techniques” are “machine learning”. This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…”).
select a machine learning model from a model registry based on the intent type and the one or more parameters.
Mirzaei teaches select a machine learning model from a model registry based on the intent type and the one or more parameters (paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (machine learning model), in accordance with its associated parameters (based on parameters) from a scientific library (model registry)). 
Further, Porras at least implies obtain a result based on invoking the machine learning model using the one or more parameters (see mapping above), however Mirzaei teaches obtain a result based on invoking the machine learning model using the one or more parameters (paragraphs 0003, 0027-0029, 0035, 0049, 0059, 0065-0068, and 0078 teach generating (obtaining) “results” from the selected complex algorithm, shown to be “machine learning algorithms” (invoking the machine learning model), with the “identified parameters” (using the parameters)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to 

Regarding claim 18, the combination of Porras and Mirzaei teach all the claim limitations of claim 17 and further teach match the intent type with a function of the machine learning model specified in the model registry (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (matching the intent type with a function of the machine learning model), in accordance with its associated parameters from a scientific library (model registry); for example: adjust/select an algorithm to speed up the processing time or improve accuracy “to improve the user experience” (matching the intent type with a function of the machine learning model)); and 
match the one or more parameters with data formats for the machine learning model specified in the model registry (Examiner note: according to applicant’s spec, paragraph 0046 “[t]he parameters may be categorized as metric types or time types. Metric type parameters may represent a desired output, an input, or other factors. Time type parameters may represent a past time period for analysis, a future time period for prediction or forecasting, or some other time frame to be used by the model.”
Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095 teach inferring the meaning of user input if is “consistent with frustration or .
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and model parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network performances in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, 0078, and 0095).

Regarding claim 19, the combination of Porras and Mirzaei teach all the claim limitations of claim 17 and further teach identify at least one compatible machine learning model based on the intent type and the one or more parameters (Mirzaei, paragraphs 0003, 0027-0029, 0049, 0059, 0065-0068, and 0078 teach inferring the meaning of user input if is “consistent with frustration or dissatisfaction” (based on intent type) in order to adjust/select the proper “complex algorithm”, as shown to be “machine learning algorithms” (identifying at least one compatible machine learning model), in ; and
calculate a score for each of the at least one compatible machine learning model based on at least performance data or cost data for the at least one compatible machine learning model specified in the model registry (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 the selected/adjusted machine learning algorithms from a scientific library (compatible machine learning model specified in the model registry) having associated performance response data (score) of precision or computational time that is computed (calculated) through “accuracy (performance data),…precision in results (performance data)”, and measured “timeliness” (cost data)); and 
the machine learning model is selected from the model registry is based on the score for the machine learning model (Mirzaei, paragraphs 0026-0037, 0059, and 0065-0068 teach selecting an algorithm, from many complex algorithms in a scientific library (model registry), for adjustment/execution based on inferred user input, determined response, and/or priority list; for example: adjust/select an algorithm with faster timeliness to speed up the processing time or improve accuracy “to improve the user experience”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data and algorithm precision/timeliness/parameters into Porras’ teaching of determining user input and intent regarding predicting or changing network 

Regarding claim 20, the combination of Porras and Mirzaei teach all the claim limitations of claim 17 and further teach generate performance data by monitoring performance of the machine learning model (Mirzaei, paragraphs 0027-0037 and 0059 teach selecting and adjusting a complex algorithm (model), that are machine learning, in order to observe (monitor) user feedback indicating (generating) the algorithm’s performance provides acceptable “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)); and 
store the performance data in a record for the machine learning model, wherein the record is stored in the model registry (Mirzaei, paragraphs 0003, 0049 and 0065-0068 teach storing data (record) of the user response to the complex algorithm’s “real-time responses (performance data), accuracy (performance data), and/or precision in results (performance data)” and the selected/adjusted complex algorithms in a scientific library (model registry)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Mirzaei’s teachings of monitoring and storing user feedback data regarding complex algorithm performances into Abrams’ teaching of algorithm selection based on user input data in order to improve complex model performance to satisfy a user’s demands based on user feedback (Mirzaei, paragraphs 0003, 0027-0033, 0049, 0059 and 0065-0068).

Regarding claim 21, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the plurality of intent types include to predict, forecast, classify, correlate, recommend, identify trends, identify anomalies, identify sentiment, and identify associations (Porras, paragraphs 0066-0067, 0071-0072, 0096, and Figs. 5B-5C teach utilizing natural language recognition to process the user’s input query/command and, in response, determine “the intent (intent type) of the NL dialog inputs” from the user, such as the goal or objective of the input. This is shown to be possible results to a user’s posed scenario, e.g. “What would happen if I block connections…”, “If you implemented this command, [FlowCnt] flows involving [IPCnt] hosts would have been denied…” (predict, forecast), “Tell me if one of my printers of copiers connects to an IP address outside of my network (classify)”, “Show me recent security alerts involving our homenet (correlate, identify trends, anomalies, associations)”. Paragraph 0049 further teaches the system identifying the user wishes “a recommended course of action (recommend, identify sentiment) (as opposed to the user deciding on a course of action and then asking the system 110 for an impact analysis).”), and paragraph 0066 further teaches the “dialog” intent between the user and system is the “communicative exchange of…sentiments (identify sentiment)”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Porras et al (US Pub 20160218933) hereinafter Porras, in view of Muhammad Mirzaei et al (US Pub 20160171390) hereinafter Mirzaei, and further in view of Wu et al (US Pub 20180181877) hereinafter Wu.
Regarding claim 2, the combination of Porras and Mirzaei teach all the claim limitations of claim 1 and further teach the request for information is regarding performance of an application server (Porras, paragraphs 0025-0029, 0096, and Figs. 5B-5C teach a “user” submitting a “query” to the system (user request for information) concerning operations or “current behavior of a network” (regarding performance) including the specific “nodes” of the network, where nodes “may refer to any type of computing device, peripheral component, or other electronic device (e.g., a smart appliance) that is connected to the network 150, including client machines and servers” executing “software applications” (application server)).
The combination at least implies obtaining a result based on invoking the machine learning model using the one or more parameters (see mapping above), however Wu teaches the request for information is regarding performance of an application server (paragraphs 0050-0055 teach an analyst submitting a queries (request for information) to a “server application” in order to find performance operation metrics and given operation elapsed time (performance of an application server)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify determining user input and intent regarding predicting or changing network node performances, as taught by Porras as modified by machine learning algorithm selection/adjustment/execution based on monitoring/inferring user input data as taught by Mirzaei, to include querying operation elapsed time of a server application as taught by Wu in order to identify and further improve response time of a system (Wu, paragraphs 0050-0055).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123